         Case 1:21-cr-00474-BAH Document 37-2 Filed 08/25/21 Page 1 of 8




                                                        U.S. Department of Justice

                                                        CHANNING D. PHILLIPS
                                                        Acting United States Attorney

                                                        District of Columbia


                                                        Judiciary Center
                                                        555 Fourth St., N.W.
                                                        Washington, D.C. 20530


                                                      August 23, 2021
VIA EMAIL

Michelle M. Peterson
Office of the Federal Public Defender for the District of Columbia

John Phillip Calhoun
Office of the Federal Public Defender for Western District of Texas

H. Heather Shaner
Law Office of H. Heather Shaner

Richard Steven Stern
Law Office of Richard S. Stern

John L. Machado
Law Office of John Machado


       Re:      United States v. Munn, et al.,
                Case No. 21-cr-474-BAH
                Letter No. 2

Dear Counsel:

       This is to memorialize the following discovery sent you on August 19, 2021, via USAFX
which contained the following materials:

        Reports of surveillance conducted on March 1, 2021, March 12, 2021, March 26, 2021,
July 6, 2021, July 7, 2021, July 11, 2021, and July 12, 2021, and notes
        Requests for and Records from AT&T, and Verizon, Snap Inc.
        Opening investigation reports for Kristi, Dawn, and Thomas Munn
        Eight Screenshots of Munn family members inside the Capitol from D.Live
        Public records, such as wage, driver’s license, and residential records, and criminal history
records for Kristi, Dawn and Thomas Munn
         Case 1:21-cr-00474-BAH Document 37-2 Filed 08/25/21 Page 2 of 8




        Reports of image searches for Dawn and Thomas Munn
        Munn Family identification report and three photographs
        Parler search results for the Munn family
        Reports of video review and identification of the Munns, including on CCTV, publicly
available videos and social media
        Report discussing Munn family travel to Washington, DC, including Facebook 10 posts
and photographs
        Arrest Report of Thomas, Dawn, and Kayli Munn
        Interview reports for Kristi, Dawn and Thomas Munn and notes
        Audio of Thomas Munn’s interview and Miranda form
        Six Facebook search warrants and notice of returns
        Snap Chat search warrant and notice of return
        Interview of tipsters
        Three reports of information from N. Jones and photographs
        Arrest warrants and returns for Kristi, Thomas, Kayli, Josh, and Dawn Munn
        AT&T Search warrant and return
        Reports of search and evidence seized from Jackson Street, including photograph log,
sketch, notice of photographs, and evidence log
        Report on utilities checks
        Subfile opening report
        Search warrant for Avalon Street and Evidence seized

The file names for each document provided are outlined in Attachment A to this correspondence.

         Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of similarly
situated defendants, and citizen tips. The government is working to develop a system that will
facilitate access to these materials. In the meantime, please let me know if there are any categories
of information that you believe are particularly relevant to your client.

       The discovery is unencrypted. Please contact me if you have any issues accessing the
information, and to confer regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

       This material is subject to the terms of the Protective Order issued in this case.

       I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S. 83
(1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes to
light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

       I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal Rules
of Criminal Procedure, including results or reports of any physical or mental examinations, or

                                                 2
        Case 1:21-cr-00474-BAH Document 37-2 Filed 08/25/21 Page 3 of 8




scientific tests or experiments, and any expert witness summaries. I also request that defendant(s)
disclose prior statements of any witnesses defendant(s) intends to call to testify at any hearing or
trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I request that such
material be provided on the same basis upon which the government will provide defendant(s) with
materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                     Sincerely,

                                                     /s/ Monica A. Stump
                                                     Monica A. Stump
                                                     Assistant United States Attorney

                                                     /s/ Jennifer Rozzoni
                                                     Assistant United States Attorney



Enclosure(s)




                                                 3
      Case 1:21-cr-00474-BAH Document 37-2 Filed 08/25/21 Page 4 of 8




                              ATTACHMENT A
Dawn Munn -- 3385911
Serial 0000001.pdf
Serial 0000001_1A0000002_0000001.jpg
Serial 0000001_1A0000002_0000002.jpg
Serial 0000001_1A0000002_0000003.jpg
Serial 0000001_1A0000002_0000004.jpg
Serial 0000001_1A0000002_0000005.jpg
Serial 0000001_1A0000002_0000006.jpg
Serial 0000001_1A0000002_0000007.jpg
Serial 0000001_1A0000002_0000008.jpg
Serial 0000002.pdf
Serial 0000003.pdf
Serial 0000003_1A0000004_0000001 SENSITIVE.pdf
Serial 0000004.pdf
Serial 0000004_1A0000005_0000001.pdf
Serial 0000004_1A0000005_0000002.pdf
Serial 0000004_1A0000005_0000003.jpg
Serial 0000004_1A0000005_0000004.pdf
Serial 0000004_1A0000005_0000005.pdf
Serial 0000010.pdf
Serial 0000019.pdf

Kristi Munn -- 3384888
Serial 0000001.pdf
Serial 0000001_1A0000002_0000001.jpg
Serial 0000001_1A0000002_0000002.jpg
Serial 0000001_1A0000002_0000003.jpg
Serial 0000001_1A0000002_0000004.jpg
Serial 0000001_1A0000002_0000005.jpg
Serial 0000001_1A0000002_0000006.jpg
Serial 0000001_1A0000002_0000007.jpg
Serial 0000001_1A0000002_0000008.jpg
Serial 0000002_1A0000003_0000002.pdf
Serial 0000002_1A0000003_0000003.pdf
Serial 0000002_1A0000003_0000005.pdf
Serial 0000002_1A0000003_0000006.pdf
Serial 0000002_1A0000003_0000007.pdf
Serial 0000004.pdf
Serial 0000004_1A0000005_0000001 SENSITIVE.pdf
Serial 0000005.pdf
Serial 0000005_1A0000006_0000001.pdf
Serial 0000005_1A0000006_0000002.pdf
Serial 0000005_1A0000006_0000003.pdf
      Case 1:21-cr-00474-BAH Document 37-2 Filed 08/25/21 Page 5 of 8




Serial 0000005_1A0000006_0000004.png
Serial 0000005_1A0000006_0000005.pdf
Serial 0000011.pdf
Serial 0000011_1A0000007_0000001.png
Serial 0000011_1A0000007_0000002.png
Serial 0000011_1A0000007_0000003.png
Serial 0000012.pdf
Serial 0000015.pdf
Serial 0000015_1A0000007_0000001.pdf
Serial 0000015_1A0000008_0000001.pdf
Serial 0000016.pdf
Serial 0000016_1A0000009_0000001.xlsx
Serial 0000017.pdf
Serial 0000017_1A0000010_0000001.png
Serial 0000017_1A0000010_0000002.png
Serial 0000017_1A0000010_0000003.png
Serial 0000017_1A0000010_0000004.png
Serial 0000017_1A0000010_0000005.png
Serial 0000017_1A0000010_0000006.png
Serial 0000017_1A0000010_0000007.png
Serial 0000017_1A0000010_0000008.png
Serial 0000017_1A0000010_0000009.png
Serial 0000017_1A0000010_0000010.png
Serial 0000020.pdf
Serial 0000020_1A0000001_0000001.pdf
Serial 0000021.pdf
Serial 0000021_1A0000011_0000001.pdf
Serial 0000021_1A0000011_0000002.pdf
Serial 0000021_1A0000011_0000003.pdf
Serial 0000021_1A0000011_0000004.pdf
Serial 0000021_1A0000011_0000005.pdf
Serial 0000021_1A0000011_0000006.pdf
Serial 0000021_1A0000012_0000001.pdf
Serial 0000021_1A0000013_0000001.pdf
Serial 0000021_1A0000014_0000001.pdf
Serial 0000022.pdf
Serial 0000022_1A0000017_0000001.pdf
Serial 0000022_1A0000018_0000001.pdf
Serial 0000023_1A0000020_0000001 HIGHLY
SENSITIVE.pdf
Serial 0000023_1A0000020_0000002 HIGHLY
SENSITIVE.pdf


                                     5
      Case 1:21-cr-00474-BAH Document 37-2 Filed 08/25/21 Page 6 of 8




Serial 0000024_1A0000021_0000001 HIGHLY
SENSITIVE.pdf
Serial 0000024_1A0000021_0000002 HIGHLY
SENSITIVE.pdf
Serial 0000026.pdf
Serial 0000026_1A0000022_0000001.pdf
Serial 0000026_1A0000022_0000002.pdf
Serial 0000026_1A0000022_0000003.pdf
Serial 0000026_1A0000022_0000004.pdf
Serial 0000027.pdf
Serial 0000027_1A0000023_0000001.pdf
Serial 0000030.pdf
Serial 0000031.pdf
Serial 0000031_1A0000024_0000001.pdf
Serial 0000032.pdf
Serial 0000032_1A0000025_0000001.pdf
Serial 0000032_1A0000026_0000002.txt
Serial 0000032_1A0000026_0000003.txt
Serial 0000032_1A0000026_0000004.zip
Serial 0000032_1A0000026_0000005.pdf
Serial 0000032_1A0000026_0000007.txt
Serial 0000033.pdf
Serial 0000034.pdf
Serial 0000035.pdf
Serial 0000035_1A0000028_0000001.jpg
Serial 0000035_1A0000028_0000002.jpg
Serial 0000036.pdf
Serial 0000036_1A0000029_0000001.pdf
Serial 0000036_1A0000029_0000002.pdf
Serial 0000036_1A0000029_0000003.pdf
Serial 0000036_1A0000029_0000004.pdf
Serial 0000037.pdf
Serial 0000039_1A0000002_0000001.pdf
Serial 0000039_1A0000002_0000002.pdf
Serial 0000039_1A0000002_0000003.pdf
Serial 0000039_1A0000002_0000004 SENSITIVE.pdf
Serial 0000039_1A0000002_0000005.pdf
Serial 0000039_1A0000002_0000007.pdf
Serial 0000039_1A0000002_0000008.png
Serial 0000040.pdf
Serial 0000040_1A0000010_0000001.pdf
Serial 0000040_1A0000010_0000002.pdf
Serial 0000040_1A0000010_0000003.pdf
      Case 1:21-cr-00474-BAH Document 37-2 Filed 08/25/21 Page 7 of 8




Serial 0000040_1A0000010_0000004.pdf
Serial 0000040_1A0000010_0000005.pdf
Serial 0000040_1A0000010_0000006.pdf
Serial 0000040_1A0000010_0000007.pdf
Serial 0000040_1A0000010_0000008.pdf
Serial 0000041.pdf
Serial 0000041_1A0000031_0000001.pdf
Serial 0000042.pdf
Serial 0000042_1A0000032_0000001.jpg
Serial 0000042_1A0000032_0000002.jpg
Serial FIS 0000001.pdf
Serial FIS 0000001_1A0000001_0000001.pdf
Serial FIS 0000002.pdf
Serial FIS 0000002_1A0000002_0000001.pdf
Serial FIS 0000003.pdf
Serial FIS 0000003_1A0000003_0000001.pdf
Serial FIS 0000004.pdf
Serial FIS 0000004_1A0000004_0000001.pdf
Serial FIS 0000005.pdf
Serial FIS 0000005_1A0000005_0000001.pdf
Serial FIS 0000006.pdf
Serial FIS 0000006_1A0000006_0000001.pdf
Serial FIS 0000007.pdf
Serial FIS 0000007_1A0000007_0000001.pdf
Serial GJ 0000001.pdf
Serial GJ 0000002.pdf
Serial GJ 0000002_1A0000001_0000002.zip
Serial GJ 0000002_1A0000001_0000003.TIF
Serial GJ 0000003.pdf
Serial GJ 0000004.pdf
Serial GJ 0000005.pdf
Serial GJ 0000005_1A0000002_0000001.zip
Serial GJ 0000006.pdf
Serial GJ 0000006_1A0000003_0000001.rtf
Serial GJ 0000006_1A0000003_0000002.rtf
Serial GJ 0000006_1A0000003_0000003.xlsx
Serial GJ 0000007.pdf
Serial GJ 0000008.pdf
Serial GJ 0000008_1A0000004_0000001.pdf
Serial GJ 0000008_1A0000004_0000002.zip
Serial GJ 0000009.pdf
Serial GJ 0000010.pdf
Serial GJ 0000010_1A0000005_0000001.zip

                                           7
      Case 1:21-cr-00474-BAH Document 37-2 Filed 08/25/21 Page 8 of 8




Thomas Munn -- 3385905
Serial 0000001_1A0000002_0000007.jpg
Serial 0000001_1A0000002_0000008.jpg
Serial 0000002.pdf
Serial 0000002_1A0000003_0000001 SENSITIVE.pdf
Serial 0000003.pdf
Serial 0000004.pdf
Serial 0000004_1A0000006_0000001.pdf
Serial 0000004_1A0000006_0000002.jpg
Serial 0000004_1A0000006_0000003.pdf
Serial 0000004_1A0000006_0000004.pdf
Serial 0000004_1A0000006_0000005.pdf
Serial 0000017.pdf
Serial 0000018.pdf
Serial 0000018_1A0000008_0000001.pdf
Serial 0000018_1A0000008_0000002.pdf
Serial 0000018_1A0000008_0000003.pdf
Serial 0000018_1A0000008_0000004.MP3
Serial 0000018_1A0000008_0000005.pdf
Serial 0000021.pdf
Serial 0000021_1A0000009_0000001.pdf
Serial 0000022.pdf
Serial 0000001.pdf
Serial 0000001_1A0000002_0000001.jpg
Serial 0000001_1A0000002_0000002.jpg
Serial 0000001_1A0000002_0000003.jpg
Serial 0000001_1A0000002_0000004.jpg
Serial 0000001_1A0000002_0000005.jpg
Serial 0000001_1A0000002_0000006.jpg
